Citation Nr: 1529911	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  13-12 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for multiple myeloma.


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to September 1993, with subsequent reserve duty in the Navy from 1995 to 2005. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The RO in Roanoke, Virginia, currently has jurisdiction over the Veteran's appeal.

The Board notes that the Veteran was initially represented by Disabled American Veterans (DAV).  However, in an April 2013 statement, the Veteran revoked DAV as his representative, and assumed his own representation. 

In a February 2014 decision, the Board denied this claim.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  In January 2015, the Court issued a Memorandum Decision, which set aside the Board's decision and remanded the case back to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand of this matter is necessary to afford compliance with the directives of the Court's January 2015 Memorandum Decision.  Specifically, the Court found that the Board failed to satisfy its duty to assist by failing to obtain records from the Veteran's Reserve service from between 1995 and 2005.  This is the period alleged by the Veteran in a December 2012 statement to include periods of active duty for training (ACDUTRA), during which he was exposed to ionizing radiation while working with radioactive wave guides used on E-2c aircraft in his capacity as an electronics technician in the Navy Reserves.  Although complete service personnel records from his Reserve service are not yet of record, his DD-214 from his period of active service from September 1989 to September 1993, prior to his Reserve service, lists his military occupational specialty (MOS) as a field calibration activity tech (electrical/electronic), which is consistent with the duties he is alleged to have engaged in during his Reserve training.  

The Court's January 2015 Memorandum Decision pointed out that the development undertaken prior to the Board's unfavorable decision was limited only to trying to confirm radiation exposure during his active period of service from September 1989 to September 1993.  This period of service from September 1989 to September 1993 was forwarded to the National Personnel Records Center (NPRC), which in December 2012 responded that no records of exposure were found, and likewise was forwarded to the Naval Dosimetry Center (NDC) for the purposes of obtaining a radiation dose estimate.  

Subsequently, in February 2012 the NDC determined that there was no record that the Veteran was exposed to radiation.  However the NDC also recommended that its own findings of no occupational exposure to ionizing radiation be compared with the official exposure records maintained by the NPRC (DD 1141, NAVMED 6470/10 or equivalent document) in the individual's medical record.  The Court pointed out that the VA failed to undertake this action, in addition to failing to obtain service personnel records from his Reserve service (or confirming their unavailability), and therefore failed to follow the development directives under 38 C.F.R. § 3.311(a)(2)(iii) and the general duty to assist.

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete service personnel and treatment records from the Veteran's Navy Reserve Service, and verify the dates for each period of active duty, active duty for training, and inactive duty for training.

2.  Following completion of the above, request any available  records concerning the Veteran's exposure to ionizing radiation, including any DD Form 1141, for all periods of active service, to include Reserve service.  Any such records obtained must be forwarded to the Under Secretary of Health for preparation of a dose estimate, and then any further development as required under 38 C.F.R. § 3.311 should be performed.

3.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions takin in the paragraphs above, readjudicate the claim.  If the claims remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC). 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




